BELL, J.,
concurring in part and dissenting in part.
I concur with the approval of the initiative petition. However, I dissent as to this Court’s review and approval of the financial impact statement. I do so because I conclude that we do not have jurisdiction to render advisory opinions concerning the validity of financial impact statements. See art. IV, § 10, art. V, § 3(b)(10), art. XI, §§ 3, 5, Fla. Const. In other words, I believe that this Court’s jurisdiction to render an advisory opinion is limited to the initiative petition itself and does not encompass the separate financial impact statement.
CANTERO, J., concurs.